Exhibit 10.2

 

EXECUTION VERSION

 

 

 

WARRANT AGREEMENT

 

Dated as of

 

May 2, 2014

 

between

 

Central European Media Enterprises Ltd.

 

and

 

American Stock Transfer & Trust Company, LLC

 

as Warrant Agent

 

--------------------------------------------------------------------------------

 

Initial Warrants for
Class A Common Stock

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

1

Section 1.01.

Definitions

1

Section 1.02.

Other Definitions

3

 

 

 

ARTICLE II.

WARRANTS

3

Section 2.01.

Initial Warrants

3

Section 2.02.

Execution and Countersignature

4

Section 2.03.

Registry

5

Section 2.04.

Transfer and Exchange

5

Section 2.05.

Replacement Certificates

6

Section 2.06.

Outstanding Initial Warrants

6

Section 2.07.

Cancellation

7

Section 2.08.

CUSIP Numbers

7

 

 

 

ARTICLE III.

EXERCISE TERMS

7

Section 3.01.

Exercise

7

Section 3.02.

Manner of Exercise and Issuance of Shares

7

Section 3.03.

Covenant to Make Stock Certificates Available

8

 

 

 

ARTICLE IV.

ANTIDILUTION PROVISIONS

8

Section 4.01.

Antidilution Adjustments; Notice of Adjustment

8

Section 4.02.

Adjustment to Warrant Certificate

8

 

 

 

ARTICLE V.

WARRANT AGENT

8

Section 5.01.

Appointment of Warrant Agent

8

Section 5.02.

Rights and Duties of Warrant Agent

9

Section 5.03.

Individual Rights of Warrant Agent

10

Section 5.04.

Warrant Agent’s Disclaimer

10

Section 5.05.

Compensation and Indemnity

11

Section 5.06.

Successor Warrant Agent

11

Section 5.07.

Representations of the Company

13

 

 

 

ARTICLE VI.

MISCELLANEOUS

13

Section 6.01.

Persons Benefitting

13

Section 6.02.

Amendment

13

Section 6.03.

Notices

14

Section 6.04.

Applicable Law; Consent to Jurisdiction

15

Section 6.05.

Successors

16

Section 6.06.

Counterparts

16

Section 6.07.

Inspection of Agreement

16

Section 6.08.

Descriptive Headings

16

Section 6.09.

Severability

16

Section 6.10.

Waiver of Jury Trial

16

 

--------------------------------------------------------------------------------


 

List of Exhibits

 

Exhibit A — Form of Initial Warrants

 

--------------------------------------------------------------------------------


 

WARRANT AGREEMENT

 

WARRANT AGREEMENT dated as of May 2, 2014 (this “Agreement”), between Central
European Media Enterprises Ltd., a Bermuda company (the “Company”), and American
Stock Transfer & Trust Company, LLC, as Warrant Agent (the “Warrant Agent”).

 

RECITALS

 

WHEREAS, Time Warner Inc., a Delaware company (“TWX”), Time Warner Media
Holdings B.V., a besloten vennootschap met beperkte aansprakelijkheid, or
private limited company, organized under the laws of the Netherlands (“TW BV”),
and the Company are parties to that certain Framework Agreement (the “Framework
Agreement”), dated as of February 28, 2014;

 

WHEREAS, in connection with the financing transactions described in the
Framework Agreement, the Company has agreed to issue to TW BV and TWX warrants
(the “Initial Warrants”) to purchase, subject to the approval of the
shareholders of the Company and the other conditions therein specified, an
aggregate of 30,000,000 shares (the “Initial Warrant Shares”) of Class A Common
Stock, par value $0.08 per share of the Company (“Class A Common Stock”) at an
exercise price of $1.00 per share;

 

WHEREAS, the Company desires to issue an Initial Warrant to TW BV for 6,300,000
Initial Warrant Shares and an Initial Warrant to TXW for 23,700,000 Initial
Warrant Shares , all or a portion of which may be held by TW BV, TWX or their
respective transferees (each of TW BV, TWX and their respective transferees, a
“Holder” and collectively, the “Holders”), subject to the provisions of this
Agreement and the relevant Warrant Certificate. Each Warrant Certificate shall
evidence such number of Initial Warrants as is set forth therein, subject to
adjustment pursuant to the provisions of the Warrant Certificate; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company
in connection with the registration, transfer, exchange, redemption, exercise
and cancellation of the Initial Warrants as provided herein and the Warrant
Agent is willing to so act.

 

NOW, THEREFORE, each party agrees as follows for the benefit of the other party
and for the equal and ratable benefit of the Holders of the Initial Warrants:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01.         Definitions.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such first Person.  As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies

 

1

--------------------------------------------------------------------------------


 

(whether through ownership of securities or any partnership or other ownership
interest, by contract or otherwise).

 

“business day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York City, London or Prague are authorized or
required by law to remain closed.

 

“Definitive Warrant” means a Warrant Certificate in definitive form.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” has the meaning set forth in the form of Warrant Certificate
attached as Exhibit A hereto.

 

“Issue Date” has the meaning set forth in the form of Warrant Certificate
attached as Exhibit A hereto.

 

“Officer” means a Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, Deputy Chief Financial Officer or the Secretary of the
Company.

 

“Officers’ Certificate” means a certificate signed by two Officers of the
Company.

 

“Opinion of Counsel” means a written opinion from outside legal counsel who is
reasonably acceptable to the Warrant Agent.

 

“Person” means any individual, corporation, partnership, limited liability
company, association or trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Share” has the meaning set forth in the form of Warrant Certificate attached as
Exhibit A hereto.

 

“Warrant Certificate” means any fully registered certificate issued by the
Company and authenticated by the Warrant Agent under this Agreement evidencing
the Initial Warrants, in the form attached as Exhibit A hereto.

 

“Warrant Share Number” has the meaning set forth in the form of Warrant
Certificate attached as Exhibit A hereto.

 

2

--------------------------------------------------------------------------------


 

Section 1.02.         Other Definitions.

 

Term

 

Defined in
Section

“Agreement”

 

Recitals

“Class A Common Stock”

 

Recitals

“Company”

 

Recitals

“Framework Agreement”

 

Recitals

“Holders”

 

Recitals

“Initial Warrant Shares”

 

Recitals

“Initial Warrants”

 

Recitals

“New York Court”

 

6.04

“Notes”

 

Recitals

“Registry”

 

2.03

“Stock Transfer Agent”

 

3.05

“Treasury”

 

Recitals

“TW BV”

 

Recitals

“TWX”

 

Recitals

 

Rules of Construction.

 

Unless the text otherwise requires:

 

(i)            a defined term has the meaning assigned to it;

 

(ii)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with U.S. generally accepted accounting principles as in
effect on the date hereof;

 

(iii)          “or” is not exclusive;

 

(iv)          “including” means including, without limitation; and

 

(v)           words in the singular include the plural and words in the plural
include the singular.

 

ARTICLE II.

 

WARRANTS

 

Section 2.01.         Initial Warrants.

 

(a)  Form and Dating.  Pursuant to, and in accordance with, the terms and
conditions of this Agreement, the Company hereby issues the Initial Warrants to
purchase, in the aggregate, up to 30,000,000 shares of Class A Common Stock (as
adjusted by stock split, reverse stock split, dividend, reorganization,
recapitalization or as otherwise adjusted in accordance with Section 12 of the
Warrant Certificate).  Simultaneously with such issuance, a written order of the
Company signed by one Officer of the Company shall be delivered by the Company
to the Warrant Agent

 

3

--------------------------------------------------------------------------------


 

which written order directs the Warrant Agent to, and the Warrant Agent shall
immediately thereafter, in accordance with the terms of this Section 2.01,
initially countersign and deliver as specified in such order the Initial
Warrants, entitling the Holders thereof as specified in such order to purchase
30,000,000 shares of Class A Common Stock in the aggregate.

 

(b)  Warrant Certificates. Warrant Certificates shall be in substantially the
form attached as Exhibit A hereto and shall be typed or printed or produced by
any combination of such methods or produced in any other manner permitted by the
rules of any securities exchange on which the Initial Warrants may be listed,
all as determined by any Officer of the Company executing such Warrant
Certificates, as evidenced by their execution thereof. Any Warrant Certificate
shall have such insertions as are appropriate or required or permitted by this
Agreement and may have such letters, numbers or other marks of identification
and such legends and endorsements, stamped or printed thereon, (i) as the
Company may deem appropriate and as are not inconsistent with the provisions of
this Agreement, (ii) such as may be required to comply with this Agreement or
any law, and (iii) such as may be necessary to conform to customary usage.

 

Section 2.02.         Execution and Countersignature.

 

At least one Officer shall sign the Warrant Certificates for the Company by
manual or electronic signature.

 

If an Officer whose signature is on a Warrant Certificate no longer holds that
office at the time the Warrant Agent countersigns the Warrant Certificate and
the Initial Warrants evidenced by such Warrant Certificate shall be valid
nevertheless.

 

The Warrant Agent shall initially countersign, either by manual or electronic
signature, and deliver Warrant Certificates entitling the Holders thereof to
purchase in the aggregate not more than 30,000,000 shares of Class A Common
Stock (subject to adjustment as provided in such Warrant Certificates) upon a
written order of the Company signed by one Officer of the Company. Such order
shall specify the number of Initial Warrants to be evidenced on the Warrant
Certificate to be countersigned, the date on which such Warrant Certificate is
to be countersigned and the number of Initial Warrants then authorized. Each
Warrant Certificate shall be dated the date of its countersignature by the
Warrant Agent.

 

At any time and from time to time after the execution of this Agreement, the
Warrant Agent shall upon receipt of a written order of the Company signed by an
Officer of the Company countersign, either by manual or electronic signature,
issue the number of Initial Warrants specified in such order; provided, however,
that the Warrant Agent shall be entitled to receive an Officers’ Certificate to
the effect that issuance and execution of such Initial Warrants are authorized
or permitted by this Agreement in connection with such countersignature of the
Initial Warrants.

 

The Initial Warrants evidenced by a Warrant Certificate shall not be valid until
an authorized signatory of the Warrant Agent countersigns the Warrant
Certificate. Such signature shall be solely for the purpose of authenticating
the Warrant Certificate and shall be conclusive

 

4

--------------------------------------------------------------------------------


 

evidence that the Warrant Certificate so countersigned has been duly
authenticated and issued under this Agreement.

 

Section 2.03.         Registry.

 

The Initial Warrants shall be issued in registered form only. The Warrant Agent
shall keep a registry (the “Registry”) of the Warrant Certificates and of their
transfer and exchange. The Registry shall show the names and addresses of the
respective Holders and the date and number of Initial Warrants evidenced on the
face of each of the Warrant Certificates.

 

The Company and the Warrant Agent may deem and treat any Person in whose name a
Warrant Certificate is registered in the Registry as the absolute owner of such
Warrant Certificate for all purposes whatsoever and neither the Company nor the
Warrant Agent shall be affected by notice to the contrary.

 

Section 2.04.         Transfer and Exchange.

 

(a)  Subject to Applicable Securities Laws.  No number of Initial Warrants shall
be sold or transferred unless either such Initial Warrants first shall have been
registered under the Securities Act or any applicable U.S. state or foreign
securities law, or upon request by the Company, the Company or the Warrant
Agent, as the case may be, first shall have been furnished with an Opinion of
Counsel, reasonably satisfactory to the Company, as the case may be, to the
effect that such sale or transfer is exempt from the registration requirements
of the Securities Act and applicable U.S. state or foreign securities law and
indicating whether the new Warrant Certificates must bear a restrictive legend
or other legends contemplated by applicable laws.  Any transfer of any number of
Initial Warrants and the rights represented by the corresponding Warrant
Certificate shall be effected by the surrender of such Warrant Certificate,
along with the form of assignment attached to the Warrant Certificate, properly
completed and executed by the Holder thereof, at the office of the Warrant
Agent, together with an appropriate investment letter, if deemed reasonably
necessary by counsel to the Company, to assure compliance with applicable
securities laws.  Thereupon, the Warrant Agent shall issue in the name or names
specified by the Holder thereof and, in the event of a partial transfer, in the
name of the Holder thereof, a new Warrant Certificate or Warrant Certificates
evidencing the right to purchase such applicable number of Shares.

 

(b)  Obligations with Respect to Transfers and Exchanges of the Initial
Warrants.

 

(i)            To permit registrations of transfers and exchanges, the Company
shall execute and the Warrant Agent shall countersign, by either manual or
electronic signature, Definitive Warrants as required pursuant to the provisions
of Section 2.02 and this Section 2.04.

 

(ii)           No service charge shall be made to a Holder for any registration
of transfer or exchange, and the Company shall pay any tax, assessments, or
governmental charge payable in connection therewith. The Warrant Agent shall
have no duty or obligation under any Section of this Agreement requiring the
payment of taxes, assessments, and/or governmental charges

 

5

--------------------------------------------------------------------------------


 

unless and until it is satisfied that all such taxes, assessments, and/or
governmental charges have been paid.

 

(iii)          Any Initial Warrants issued upon any transfer or exchange
pursuant to the terms of this Agreement shall be the valid obligations of the
Company, entitled to the same benefits under this Agreement as the Initial
Warrants surrendered upon such transfer or exchange.

 

(c)  No Obligation of the Warrant Agent.

 

(i)            Other than with respect to its own fraud, gross negligence, bad
faith or willful misconduct, the Warrant Agent shall have no responsibility or
obligation to any beneficial owner of the Initial Warrants or other Person with
respect to any ownership interest in the Initial Warrants under or with respect
to the Initial Warrants. All notices and communications to be given to the
Holders and all payments to be made to Holders under the Initial Warrants shall
be given or made only to or upon the order of the registered Holders.

 

(ii)           The Warrant Agent shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer imposed
under this Agreement or under applicable law with respect to any transfer of any
interest in the Initial Warrants other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by, the terms of this Agreement, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

 

Section 2.05.         Replacement Certificates.

 

If a mutilated Warrant Certificate is surrendered to the Warrant Agent or if the
Holder of a Warrant Certificate provides proof reasonably satisfactory to the
Company and the Warrant Agent that the Warrant Certificate has been lost,
destroyed or wrongfully taken, the Company shall issue and the Warrant Agent
shall countersign a replacement Warrant Certificate of like tenor and
representing an equivalent number of the Initial Warrants, if the reasonable
requirements of the Warrant Agent and of Section 8-405 of the Uniform Commercial
Code as in effect in the State of New York are met. If required by the Warrant
Agent or the Company, such Holder shall furnish an indemnity bond sufficient in
the reasonable judgment of the Company and the Warrant Agent to protect the
Company and the Warrant Agent from any loss that either of them may suffer if a
Warrant Certificate is replaced. The Company and the Warrant Agent may charge
the Holder for their expenses in replacing a Warrant Certificate. Every
replacement Warrant Certificate evidences an additional obligation of the
Company.

 

Section 2.06.         Outstanding Initial Warrants.

 

The number of Initial Warrants outstanding at any time is the sum of all the
Initial Warrants evidenced on all Warrant Certificates authenticated by the
Warrant Agent, except for

 

6

--------------------------------------------------------------------------------


 

those canceled by the Warrant Agent and those delivered to the Warrant Agent for
cancellation. An Initial Warrant ceases to be outstanding if the Company holds
such Initial Warrant.

 

If a Warrant Certificate is replaced pursuant to Section 2.05, the Initial
Warrants evidenced thereby cease to be outstanding unless the Warrant Agent and
the Company receive proof satisfactory to them that the replaced Warrant
Certificate is held by a bona fide purchaser.

 

Section 2.07.         Cancellation.

 

In the event the Company shall purchase or otherwise acquire Definitive
Warrants, the same shall thereupon be delivered to the Warrant Agent for
cancellation.

 

The Warrant Agent and no one else shall cancel and destroy all Warrant
Certificates surrendered for transfer, exchange, replacement, exercise or
cancellation and deliver a certificate of such destruction to the Company unless
the Company directs the Warrant Agent to deliver canceled Warrant Certificates
to the Company. The Company may not issue new Warrant Certificates to replace
Warrant Certificates to the extent they evidence a number of Initial Warrants
that has been exercised or Initial Warrants that the Company has purchased or
otherwise acquired.

 

Section 2.08.         CUSIP Numbers.

 

The Company in issuing the Initial Warrants may use “CUSIP” numbers (if then
generally in use) and, if so, the Warrant Agent shall use “CUSIP” numbers in
notices as a convenience to Holders; provided, however, that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Warrant Certificates or as contained in any notice and
that reliance may be placed only on the other identification numbers printed on
the Warrant Certificates.

 

ARTICLE III.

 

EXERCISE TERMS

 

Section 3.01.         Exercise.

 

The Exercise Price of the Initial Warrants evidenced by any Warrant Certificate
and the expiration time of the Initial Warrants shall be set forth in the
related Warrant Certificate. The Exercise Price of the Initial Warrants and the
Warrant Share Number are subject to adjustment pursuant to the terms set forth
in the Warrant Certificate.

 

Section 3.02.         Manner of Exercise and Issuance of Shares.

 

The Initial Warrants may be exercised in the manner set forth in Section 3 of
the Warrant Certificate.  Upon any such exercise, Shares shall be issued in the
manner set forth in Section 4 of the Warrant Certificate, and subject to the
restrictions set forth in Section 3 of the Warrant Certificate.

 

7

--------------------------------------------------------------------------------


 

Section 3.03.         Covenant to Make Stock Certificates Available.

 

The Warrant Agent is hereby authorized to request from time to time from any
stock transfer agents of the Company stock certificates required to honor the
outstanding Initial Warrants upon exercise thereof in accordance with the terms
of this Agreement, and the Company agrees to authorize and direct such transfer
agents to comply with all such requests of the Warrant Agent. The Company shall
supply such transfer agents with duly executed stock certificates for such
purposes and shall provide or otherwise make available any cash or scrip that
may be payable upon exercise of the Initial Warrants as provided herein and in
each Warrant Certificate.

 

ARTICLE IV.

 

ANTIDILUTION PROVISIONS

 

Section 4.01.         Antidilution Adjustments; Notice of Adjustment.

 

The Exercise Price and the Warrant Share Number shall be subject to adjustment
from time to time as provided in Section 12 of the Warrant Certificate. Whenever
the Exercise Price or the Warrant Share Number is so adjusted or is proposed to
be adjusted as provided in Section 12 of the Warrant Certificate, the Company
shall deliver to the Warrant Agent the notices or statements, and shall cause a
copy of such notices or statements to be sent or communicated to each Holder
pursuant to Section 7.03, in each case as provided in Sections 12(H) and (I) of
the Warrant Certificate.

 

Section 4.02.         Adjustment to Warrant Certificate.

 

The form of Warrant Certificate need not be changed because of any adjustment
made pursuant to Section 12 of the Warrant Certificate, and Warrant Certificates
issued after such adjustment may state the same Exercise Price and the same
Warrant Share Number as are stated in the Warrant Certificates initially issued
pursuant to this Agreement. The Company, however, may at any time in its sole
discretion make any change in the form of Warrant Certificate that it may deem
appropriate to give effect to such adjustments and that does not affect the
substance of the Warrant Certificate, and any Warrant Certificate thereafter
issued or countersigned, whether in exchange or substitution for an outstanding
Warrant Certificate or otherwise, may be in the form as so changed.

 

ARTICLE V.

 

WARRANT AGENT

 

Section 5.01.         Appointment of Warrant Agent.

 

The Company hereby appoints the Warrant Agent to act as agent for the Company in
accordance with the provisions of this Agreement and the Warrant Agent hereby
accepts such appointment. The Warrant Agent shall not be liable for anything
that it may do or refrain from

 

8

--------------------------------------------------------------------------------


 

doing in connection with this Agreement, except for its own fraud, gross
negligence, willful misconduct or bad faith.

 

Section 5.02.         Rights and Duties of Warrant Agent.

 

(a)  Agent for the Company. In acting under this Warrant Agreement and in
connection with the Warrant Certificates, the Warrant Agent is acting solely as
agent of the Company and does not assume any obligation or relationship or
agency or trust for or with any of the holders of Warrant Certificates or owners
of the Initial Warrants.

 

(b)  Counsel. The Warrant Agent may consult with counsel satisfactory to it (who
may be counsel to the Company), and the advice of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the advice of
such counsel, absent fraud, gross negligence, willful misconduct or bad faith in
the selection and continued retention of such counsel or the reliance on such
counsel’s advice or opinion.

 

(c)  Documents. The Warrant Agent shall be protected and shall incur no
liability for or in respect of any action taken or thing suffered by it in
reliance upon any Warrant Certificate, notice, direction, consent, certificate,
affidavit, statement or other paper or document reasonably believed by it to be
genuine and to have been presented or signed by the proper parties, except for
its own fraud, gross negligence, willful misconduct or bad faith.

 

(d)  No Implied Obligations. The Warrant Agent shall be obligated to perform
only such duties as are specifically set forth herein and in the Warrant
Certificates, and no implied duties or obligations of the Warrant Agent shall be
read into this Agreement or the Warrant Certificates against the Warrant Agent.
The Warrant Agent shall not be under any obligation to take any action hereunder
that may involve it in any expense or liability for which it does not receive
indemnity if such indemnity is reasonably requested, except for indemnity for
the Warrant Agent’s own fraud, gross negligence, willful misconduct or bad
faith. The Warrant Agent shall not be accountable or under any duty or
responsibility for the use by the Company of any of the Warrant Certificates
countersigned by the Warrant Agent and delivered by it to the Holders or on
behalf of the Holders pursuant to this Agreement or for the application by the
Company of the proceeds of the Initial Warrants. The Warrant Agent shall have no
duty or responsibility in case of any default by the Company in the performance
of its covenants or agreements contained herein or in the Warrant Certificates
or in the case of the receipt of any written demand from a Holder with respect
to such default, including any duty or responsibility to initiate or attempt to
initiate any proceedings at law or otherwise. The Warrant Agent shall have no
duty or responsibility to insure compliance with any applicable Federal or state
securities law in connection with the issuance, transfer or exchange or the
Initial Warrants hereunder.

 

(e)  Not Responsible for Adjustments or Validity of Stock. The Warrant Agent
shall not at any time be under any duty or responsibility to any Holder to
determine whether any facts exist that may require an adjustment of the Warrant
Share Number or the Exercise Price, or with respect to the nature or extent of
any adjustment when made, or with respect to the method employed, or herein or
in any supplemental agreement provided to be employed, in making the same. The
Warrant Agent shall not be accountable with respect to the validity or value of
any

 

9

--------------------------------------------------------------------------------


 

Shares or of any securities or property that may at any time be issued or
delivered upon the exercise of the Initial Warrants or upon any adjustment
pursuant to Section 12 of the Warrant Certificate, and it makes no
representation with respect thereto. The Warrant Agent shall not be responsible
for any failure of the Company to make any cash payment or to issue, transfer or
deliver any Shares or stock certificates upon the surrender of any Warrant
Certificate for the purpose of exercise or upon any adjustment pursuant to
Section 12 of the Warrant Certificate, or to comply with any of the covenants of
the Company contained in the Warrant Certificate or this Agreement.

 

(f)  Notices. If the Warrant Agent shall receive any notice or demand (other
than Notice of Exercise of Warrants) addressed to the Company by the Holder of
any number of Initial Warrants, the Warrant Agent shall promptly forward such
notice or demand to the Company.

 

(g)  Force Majeure. In no event shall the Warrant Agent be responsible or liable
for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services; it being
understood that the Warrant Agent shall use its reasonable best efforts to
resume performance as soon as practicable under the circumstances.

 

(h)  Ambiguity or Uncertainty. In the event the Warrant Agent believes any
ambiguity or uncertainty exists hereunder or in any notice, instruction,
direction, request or other communication, paper or document received by the
Warrant Agent hereunder, the Warrant Agent shall seek clarification and
direction from the Company and, except for its own fraud, gross negligence,
willful misconduct or bad faith, shall be fully protected and shall not be in
any way liable to the Company or any Holder for any action taken or omitted in
accordance with written instructions signed by the Company which eliminates such
ambiguity or uncertainty.

 

Section 5.03.         Individual Rights of Warrant Agent.

 

The Warrant Agent and any stockholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the other securities of the
Company or its Affiliates or become pecuniarily interested in transactions in
which the Company or its Affiliates may be interested, or contract with or lend
money to the Company or its Affiliates or otherwise act as fully and freely as
though it were not the Warrant Agent under this Agreement. Nothing herein shall
preclude the Warrant Agent from acting in any other capacity for the Company or
for any other legal entity.

 

Section 5.04.         Warrant Agent’s Disclaimer.

 

The Warrant Agent shall not be responsible for, and makes no representation as
to the validity or adequacy of, this Agreement or the Warrant Certificates and
it shall not be responsible for any statement of fact or recitals in this
Agreement or the Warrant Certificates other than the terms, conditions,
covenants, duties and responsibilities applicable to it and its countersignature
thereon. The Warrant Agent will not be responsible or liable for any breach by
the Company of

 

10

--------------------------------------------------------------------------------


 

any covenant or condition contained in this Agreement or in any Warrant
Certificate; nor will it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of stock or other securities to be issued pursuant to this Agreement or any
Warrant Certificate or as to whether any shares of stock or other securities
will, when issued, be validly authorized and issued, fully paid and
nonassessable.

 

Section 5.05.         Compensation and Indemnity.

 

The Company agrees to pay the Warrant Agent from time to time reasonable
compensation for its services as agreed and to reimburse the Warrant Agent upon
request for all reasonable out-of-pocket expenses, including the reasonable
compensation and expenses of the Warrant Agent’s agents and counsel, incurred by
the Warrant Agent in connection with the preparation, delivery, administration,
execution and amendment of this Agreement and the exercise and performance of
its duties hereunder. The Company shall indemnify the Warrant Agent, its
officers and its directors against any loss, liability or expense (including
reasonable attorneys’ fees and expenses) incurred by it without fraud, gross
negligence, willful misconduct or bad faith on its part for any action taken,
suffered or omitted by the Warrant Agent in connection with the acceptance and
administration of this Agreement, including the costs and expenses of defending
against any claim of liability arising therefrom. The Company need not reimburse
any expense or indemnify against any loss or liability incurred by the Warrant
Agent through fraud, gross negligence, willful misconduct or bad faith. The
Company’s payment obligations pursuant to this Section shall survive the
termination of this Agreement.

 

Section 5.06.         Successor Warrant Agent

 

(a)  Company to Provide and Maintain Warrant Agent. The Company agrees for the
benefit of the Holders that there shall at all times be a Warrant Agent
hereunder until all of the Initial Warrants have been exercised or cancelled or
are no longer exercisable.

 

(b)  Resignation and Removal. The Warrant Agent may at any time resign by giving
written notice to the Company of such intention on its part, specifying the date
on which its desired resignation shall become effective; provided, however, that
such date shall not be less than 60 days after the date on which such notice is
given unless the Company otherwise agrees.

 

The Warrant Agent hereunder may be removed at any time by the filing with it of
an instrument in writing signed by or on behalf of the Company and specifying
such removal and the date when it shall become effective, which date shall not
be less than 60 days after such notice is given unless the Warrant Agent
otherwise agrees. Any removal under this Section shall take effect upon the
appointment by the Company as hereinafter provided of a successor Warrant Agent
(which shall be (i) a bank or trust company, (ii) organized under the laws of
the United States of America or one of the states thereof, (iii) authorized
under the laws of the jurisdiction of its organization to exercise corporate
trust powers, (iv) having a combined capital and surplus of at least $50,000,000
(as set forth in its most recent reports of condition published pursuant to law
or to the requirements of any United States federal or state regulatory or
supervisory authority) and (v) having an office in the Borough of Manhattan, The
City of New York) and the acceptance of such appointment by such successor
Warrant Agent. The obligations of the

 

11

--------------------------------------------------------------------------------


 

Company under Section 5.05 shall continue to the extent set forth herein
notwithstanding the resignation or removal of the Warrant Agent.

 

(c)  Company to Appoint Successor. In the event that at any time the Warrant
Agent shall resign, or shall be removed, or shall become incapable of acting, or
shall be adjudged bankrupt or insolvent, or shall commence a voluntary case
under the Federal bankruptcy laws, as now or hereafter constituted, or under any
other applicable Federal or State bankruptcy, insolvency or similar law or shall
consent to the appointment of or taking possession by a receiver, custodian,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Warrant Agent or its property or affairs, or shall make an assignment for the
benefit of creditors, or shall admit in writing its inability to pay its debts
generally as they become due, or shall take corporate action in furtherance of
any such action, or a decree or order for relief by a court having jurisdiction
in the premises shall have been entered in respect of the Warrant Agent in an
involuntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or any other applicable Federal or State bankruptcy, insolvency or
similar law, or a decree or order by a court having jurisdiction in the premises
shall have been entered for the appointment of a receiver, custodian,
liquidator, assignee, trustee, sequestrator (or similar official) of the Warrant
Agent or of its property or affairs, or any public officer shall take charge or
control of the Warrant Agent or of its property or affairs for the purpose of
rehabilitation, conservation, winding up or liquidation, a successor Warrant
Agent, qualified as aforesaid, shall be appointed by the Company by an
instrument in writing, filed with the successor Warrant Agent. In the event that
a successor Warrant Agent is not appointed by the Company, a successor Warrant
Agent, qualified as aforesaid, may be appointed by the Warrant Agent or the
Warrant Agent may petition a court to appoint a successor Warrant Agent. Upon
the appointment as aforesaid of a successor Warrant Agent and acceptance by the
successor Warrant Agent of such appointment, the Warrant Agent shall cease to be
Warrant Agent hereunder; provided, however, that in the event of the resignation
of the Warrant Agent under this subsection (c), such resignation shall be
effective on the earlier of (i) the date specified in the Warrant Agent’s notice
of resignation and (ii) the appointment and acceptance of a successor Warrant
Agent hereunder.

 

(d)  Successor to Expressly Assume Duties. Any successor Warrant Agent appointed
hereunder shall execute, acknowledge and deliver to its predecessor and to the
Company an instrument accepting such appointment hereunder, and thereupon such
successor Warrant Agent, without any further act, deed or conveyance, shall
become vested with all the rights and obligations of such predecessor with like
effect as if originally named as Warrant Agent hereunder, and such predecessor,
upon payment of its charges and disbursements then unpaid, shall thereupon
become obligated to transfer, deliver and pay over, and such successor Warrant
Agent shall be entitled to receive, all monies, securities and other property on
deposit with or held by such predecessor, as Warrant Agent hereunder.

 

(e)  Successor by Merger. Any entity into which the Warrant Agent hereunder may
be merged or consolidated, or any entity resulting from any merger or
consolidation to which the Warrant Agent shall be a party, or any entity to
which the Warrant Agent shall sell or otherwise transfer all or substantially
all of its assets and business, shall be the successor Warrant Agent under this
Agreement without the execution or filing of any paper or any further act on the
part

 

12

--------------------------------------------------------------------------------


 

of any of the parties hereto, including, without limitation, any successor to
the Warrant Agent first named above; provided, however, that it shall be
qualified as aforesaid.

 

Section 5.07.         Representations of the Company.  The Company represents
and warrants to the Warrant Agent that:

 

(a)  the Company has been duly organized and is validly existing under the laws
of the jurisdiction of its incorporation;

 

(b)  this Agreement has been duly authorized, executed and delivered by the
Company and is enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium, reorganization
and other similar laws affecting the enforcement of creditors’ rights generally;
and

 

(c)  the execution and delivery of this Agreement does not, and the issuance of
the Initial Warrants in accordance with the terms of this Agreement and the
Warrant Certificate will not, (i) violate the Company’s memorandum of
association or bye-laws, (ii) violate any law or regulation applicable to the
Company or order or decree of any court or public authority having jurisdiction
over the Company, or (iii) result in a breach of any mortgage, indenture,
contract, agreement or undertaking to which the Company is a party or by which
it is bound, except in the case of (ii) and (iii) for any violations or breaches
that could not reasonably be expected to have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

 

ARTICLE VI.

 

MISCELLANEOUS

 

Section 6.01.         Persons Benefitting.

 

Nothing in this Agreement is intended or shall be construed to confer upon any
Person other than the Company, the Warrant Agent and the Holders any right,
remedy or claim under or by reason of this Agreement or any part hereof.

 

Section 6.02.         Amendment.

 

Any amendment or supplement to this Agreement or the Initial Warrants shall
require the written consent of the Holders of a majority of the then outstanding
Initial Warrants; provided that the consent of each Holder affected thereby
shall be required for any amendment pursuant to which (a) the Exercise Price
would be increased or the Warrant Share Number would be decreased (in each case,
other than pursuant to adjustments provided for in Section 12 of the Warrant
Certificate), (b) the time period during which the Initial Warrants are
exercisable would be shortened or (c) any change adverse to the Holder would be
made to the anti-dilution provisions set forth in Article IV of this Agreement
or Section 12 of the Warrant Certificate; provided, further, that the written
consent of TWX shall be required for any amendment to Sections 3(A)(1) or
3(A)(2) of the Warrant Certificate. In determining whether the Holders of the
required number of the Initial Warrants have concurred in any direction, waiver
or consent, any of the Initial Warrants owned by the Company shall be
disregarded and deemed not to be

 

13

--------------------------------------------------------------------------------


 

outstanding, except that, for the purpose of determining whether the Warrant
Agent shall be protected in relying on any such direction, waiver or consent,
only the number of Initial Warrants that the Warrant Agent knows are so owned
shall be so disregarded. Also, subject to the foregoing, only the number of
Initial Warrants outstanding at the time shall be considered in any such
determination. The Warrant Agent shall have no duty to determine whether any
such amendment would have an effect on the rights or interests of the holders of
the Initial Warrants. Upon receipt by the Warrant Agent of an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent to the execution of the amendment have been complied with and such
execution is permitted by this Agreement and the Warrant Certificate, the
Warrant Agent shall join in the execution of such amendment.

 

Section 6.03.         Notices.

 

Any notice or communication shall be in writing and delivered in person, mailed
by certified or registered mail, return receipt requested, or nationally
recognized next-Business Day courier, addressed as follows:

 

if to the Company:

 

Central European Media Enterprises Ltd.
c/o CME Media Services Ltd.
Kříženeckého náměstí 1078/5
152 00  Prague 5 - Barrandov
Czech Republic
Facsimile:          +420-242-464-483
Attention:          Legal Counsel

 

with a copy to (which shall not constitute notice):

 

DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020
Facsimile:          +1 (212) 335-4501
Attention:          Jeffrey A. Potash

Penny J. Minna

 

if to the Warrant Agent:

 

American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, NY 11219
Facsimile:              +1 (718) 765-8712
Attention:              Corporate Trust Department

 

with a copy to (which shall not constitute notice):

 

American Stock Transfer & Trust Company, LLC



14

--------------------------------------------------------------------------------


 

6201 15th Avenue
Brooklyn, NY 11219
Facsimile:              +1 (718) 331-1852
Attention:              General Counsel

 

if to the Company or the Warrant Agent, a copy to (which shall not constitute
notice):

 

Time Warner Media Holdings B.V.

c/o Time Warner Inc.

One Time Warner Center

New York, NY 10019

Attention:              General Counsel

Facsimile:              +1 (212) 484-7167

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:              William H. Gump

Thomas Mark

Facsimile:              +1 (212) 728-8111

 

The Company or the Warrant Agent by notice to the other may designate additional
or different addresses for subsequent notices or communications.

 

Any notice or communication mailed to a Holder shall be mailed to the Holder at
the Holder’s address as it appears on the Registry and shall be sufficiently
given if so mailed within the time prescribed.

 

Failure to provide a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders. If a notice or
communication is provided in the manner provided above, it is duly given,
whether or not the intended recipient actually receives it.

 

Section 6.04.         Applicable Law; Consent to Jurisdiction.

 

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK, NEW YORK
OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (EACH,
A “NEW YORK COURT”), AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY

 

15

--------------------------------------------------------------------------------


 

AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
APPELLATE COURTS FROM ANY THEREOF.  EACH PARTY HERETO HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF TO SUCH PARTY BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO SUCH
PARTY AT ITS ADDRESS SPECIFIED IN SECTION 6.03.  THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.

 

Section 6.05.         Successors.

 

All agreements of the Company in this Agreement and the Initial Warrants shall
bind its successors. All agreements of the Warrant Agent in this Agreement shall
bind its successors.

 

Section 6.06.         Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.  This Agreement, once executed by a party, may
be delivered to the other parties hereto by facsimile or electronic transmission
of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.

 

Section 6.07.         Inspection of Agreement.

 

A copy of this Agreement shall be available at all reasonable times for
inspection by any registered Holder at the principal office of the Warrant Agent
(or successor warrant agent).

 

Section 6.08.         Descriptive Headings.

 

The headings of the articles, sections and subsections of this Agreement are
inserted for convenience of reference only and shall not be deemed to constitute
a part hereof or affect the interpretation hereof.

 

Section 6.09.         Severability.

 

Every term and provision of this Agreement is intended to be severable.  If any
term or provision hereof is illegal or invalid for any reason whatsoever, such
term or provision will be enforced to the maximum extent permitted by law and,
in any event, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.

 

Section 6.10.         Waiver of Jury Trial.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE

 

16

--------------------------------------------------------------------------------


 

COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF THE FOREGOING WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER IN THIS SECTION 6.10.

 

[SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Warrant Agreement to be duly
executed as of the date first written above.

 

 

 

CENTRAL EUROPEAN MEDIA

 

ENTERPRISES LTD.

 

 

 

 

 

By:

/s/ David Sturgeon

 

 

Name:

David Sturgeon

 

 

Title:

acting Chief Financial Officer

 

[Initial Warrant Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

AMERICAN STOCK TRANSFER & TRUST
COMPANY, LLC, as Warrant Agent

 

 

 

 

 

By:

/s/ Paula Caroppoli

 

 

Name:

Paula Caroppoli

 

 

Title:

Senior Vice President

 

[Initial Warrant Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF INITIAL WARRANTS

 

[Initial Warrants Legend]

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE OFFERED,
SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OTHER THAN PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION SPECIFIED IN AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. OR OTHERWISE AS
PERMITTED BY LAW.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS
CONTAINED IN A REGISTRATION RIGHTS AGREEMENT, DATED AS OF MAY 18, 2009, BY AND
BETWEEN THE COMPANY AND TIME WARNER MEDIA HOLDINGS B.V., AS MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY). ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
THAT CONTRAVENE SUCH RESTRICTIONS SHALL BE NULL AND VOID.

 

A-1

--------------------------------------------------------------------------------


 

INITIAL WARRANTS

 

to purchase
Shares of
Class A Common Stock
of
Central European Media Enterprises Ltd.

 

No. [·]

CUSIP No:

G20045137

Expiration Date: May 2, 2018

ISIN No:

BMG200451372

 

1.             Definitions. Unless the context otherwise requires, when used
herein the following terms shall have the meanings indicated. Any capitalized
terms used but not defined herein that are defined in the Warrant Agreement
shall have the meanings set forth in the Warrant Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such first Person.  As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise).

 

“Appraisal Procedure” means a procedure whereby two independent investment banks
or appraisal firms, one chosen by the Company and one by the Warrantholder (or
if there is more than one Warrantholder, a majority in interest of the
Warrantholders), shall mutually agree upon the determination then the subject of
appraisal. Each party shall deliver a notice to the other appointing its
appraiser within 15 days after the Appraisal Procedure is invoked. Each
appraiser shall render its appraisal within 30 days after being appointed.  In
the event the higher of the two appraisals is not more than 10% higher than the
lower of the two appraisals, the value in question shall be the average of the
two appraisals.  In the event the higher of the two appraisals is more than 10%
higher than the lower of the two appraisals, the two appraisers shall retain
another investment bank or appraisal firm whose determination of the value in
question shall be the finally determined value provided that such third
appraiser shall be instructed that its determination of the value in question
must be no lower than the lower of the first two appraisals and no higher than
the higher of the first two appraisals.  If such two first appraisers fail to
agree upon the appointment of a third appraisal firm or investment bank within
20 days of the date of delivery of the later of their appraisals, such
appointment shall be made by the American Arbitration Association, or any
organization successor thereto, from a panel of arbitrators having experience in
appraisal of the subject matter to be appraised.  The third appraiser shall
render its appraisal within 20 days after being appointed.  The fees and
expenses of such third appraiser shall be borne by the Company and the
Warrantholder based upon the percentage that such party’s initial appraisal
deviated from the finally determined value in question.

 

“Bloomberg” means Bloomberg Financial Markets.

 

A-2

--------------------------------------------------------------------------------


 

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

 

“Business Combination” means a merger, consolidation, statutory share exchange,
amalgamation, tender offer, recapitalization, reorganization, scheme of
arrangement or any other transaction resulting in the shareholders of the
Company immediately before such transaction owning, directly or indirectly, less
than a majority of the aggregate voting power of the resultant entity.

 

“business day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York City, London or Prague are authorized or
required by law to remain closed.

 

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

 

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, memorandum of association, bye-laws, or
similar organizational document.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.08 per
share, of the Company.

 

“Company” means Central European Media Enterprises Ltd., a company duly
organized and existing under the laws of Bermuda.

 

“Definitive Warrant” means a Warrant Certificate in definitive form.

 

 “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” means $1.00, subject to adjustment as set forth herein.

 

“Expiration Time” has the meaning set forth in Section 3.

 

“Governmental Entities” means, collectively, all United States and other
governmental, regulatory or judicial authorities.

 

“Initial Warrant” means a right to purchase a number of shares of the Company’s
Class A Common Stock equal to the Warrant Share Number as provided herein.

 

“Issue Date” means May 2, 2014.

 

“Market Price” means, with respect to a particular security, on any date of
determination, the last reported sale price regular way or, in case no such
reported sale takes place on such day, the average of the last closing bid and
ask prices regular way, in either case on the NASDAQ

 

A-3

--------------------------------------------------------------------------------


 

Global Select Market or if not listed on the NASDAQ Global Select Market, the
principal national securities exchange on which the applicable securities are
listed or admitted to trading, or if not listed or admitted to trading on any
national securities exchange, the average of the closing bid and ask prices as
furnished by two members of the Financial Industry Regulatory Authority, Inc.
selected from time to time by the Company for that purpose. “Market Price” shall
be determined without reference to after hours or extended hours trading. If
such security is not listed and traded in a manner that the quotations referred
to above are available for the period required hereunder, the Market Price per
share of Class A Common Stock shall be deemed to be the fair market value per
share of such security as determined in accordance with the Appraisal Procedure;
provided that if any such security is listed or traded on a non-U.S. market,
such fair market value shall be determined by reference to the closing price of
such security as of the end of the most recently ended business day in such
market prior to the date of determination; and further provided that if making
such determination requires the conversion of any currency other than U.S.
dollars into U.S. dollars, such conversion shall be done in accordance with
customary procedures based on the closing price for conversion of such currency
into U.S. dollars quoted by Bloomberg on such exercise date. For the purposes of
determining the Market Price of the Class A Common Stock on the “trading day”
preceding, on or following the occurrence of an event, (i) that trading day
shall be deemed to commence immediately after the regular scheduled closing time
of trading on the NASDAQ Global Select Market or, if trading is closed at an
earlier time, such earlier time and (ii) that trading day shall end at the next
regular scheduled closing time, or if trading is closed at an earlier time, such
earlier time (for the avoidance of doubt, and as an example, if the Market Price
is to be determined as of the last trading day preceding a specified event and
the closing time of trading on a particular day is 4:00 p.m. and the specified
event occurs at 5:00 p.m. on that day, the Market Price would be determined by
reference to such 4:00 p.m. closing price).

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Pro Rata Repurchases” means any purchase of shares of Class A Common Stock by
the Company pursuant to (A) any tender offer or exchange offer subject to
Section 13(e) or 14(e) of the Exchange Act or Regulation 14E promulgated
thereunder or (B) any other offer available to substantially all holders of
Class A Common Stock, in the case of both (A) or (B), whether for cash, shares
of Capital Stock of the Company, other securities of the Company, evidences of
indebtedness of the Company or any other Person or any other property
(including, without limitation, shares of Capital Stock, other securities or
evidences of indebtedness of a subsidiary), or any combination thereof, effected
while this Warrant Certificate is outstanding that exceeds the Market Price for
the Shares for the valuation period beginning on the Business Day immediately
following the last date on which tender or exchanges or offers may be made
pursuant to such tender or exchange offer. The “Effective Date” of a Pro Rata
Repurchase shall mean the date of acceptance of shares for purchase or exchange
by the Company under any tender or exchange offer which is a Pro Rata Repurchase
or the date of purchase with respect to any Pro Rata Repurchase that is not a
tender or exchange offer.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

A-4

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Series A Preferred Share” means the outstanding share of the Company’s Series A
Convertible Preferred Stock, par value $0.08 per share.

 

“Series B Preferred Shares” means the shares of the Company’s Series B
Convertible Redeemable Preferred Stock, par value $0.08 per share.

 

“Shares” has the meaning set forth in Section 2.

 

“trading day” means (A) if the shares of Class A Common Stock are not traded on
any national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Class A Common Stock are traded
on any national or regional securities exchange or association or
over-the-counter market, a business day on which such relevant exchange or
quotation system is scheduled to be open for business and on which the shares of
Class A Common Stock (i) are not suspended from trading on any national or
regional securities exchange or association or over-the-counter market for any
period or periods aggregating one half hour or longer; and (ii) have traded at
least once on the national or regional securities exchange or association or
over-the-counter market that is the primary market for the trading of the shares
of Class A Common Stock. The term “trading day” with respect to any security
other than the Class A Common Stock shall have a correlative meaning based on
the primary exchange or quotation system on which such security is listed or
traded.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, as transfer
agent of the Company, and any successor transfer agent.

 

“TWX” means Time Warner Inc., a Delaware company.

 

 “U.S. GAAP” means United States generally accepted accounting principles.

 

“valuation period” means, with respect to any determination of Market Price, the
trading days for which such Market Value is determined or, if such Market Price
is determined using a valuation method that does not refer to particular trading
days, the period of time relevant to such valuation method but with the event
under Section 12 that occurs either immediately prior to or immediately
following such valuation period, as the case may be, not included for purposes
of determining such Market Price.

 

“Warrant Agent” has the meaning set forth in Section 16.

 

“Warrant Agreement” has the meaning set forth in Section 16.

 

“Warrant Certificate” means a fully registered certificate evidencing an Initial
Warrant.

 

“Warrant Share Number” means [·] shares of Class A Common Stock, as subsequently
adjusted pursuant to the terms of this Initial Warrant and the Warrant
Agreement.

 

A-5

--------------------------------------------------------------------------------


 

“Warrantholder” means a registered owner of any of the Initial Warrants as set
forth in the Registry.

 

2.             Number of Shares; Exercise Price. This certifies that, for value
received, [    ], and any of its registered assigns, is the registered owner of
this Initial Warrant, which entitles the Warrantholder to purchase from the
Company, upon the terms and subject to the conditions hereinafter set forth, a
number of fully paid and nonassessable shares of Class A Common Stock (each a
“Share” and collectively the “Shares”) equal to the Warrant Share Number at a
purchase price per share equal to the Exercise Price. The Warrant Share Number
and the Exercise Price are subject to adjustment as provided herein, and all
references to “Warrant Share Number” and “Exercise Price” herein shall be deemed
to include any such adjustment or series of adjustments.

 

3.             Exercise of the Initial Warrant; Term; Rescission of Exercise.

 

(A)          Subject to Section 2 and any other agreement between the Company
and the Warrantholder and except as set forth in this Section 3, to the extent
permitted by applicable laws and regulations, all or a portion of the Initial
Warrants evidenced by this Warrant Certificate are exercisable by the
Warrantholder, at any time or from time to time after 5:00 p.m., New York City
time on the second anniversary of the Issue Date, but in no event later than
5:00 p.m., New York City time on the fourth anniversary of the Issue Date (the
“Expiration Time”), by (1) delivery to the Warrant Agent of a Notice of Exercise
in the form annexed hereto, duly completed and executed (or to the Company or to
such other office or agency of the Company in the United States as the Company
may designate by notice in writing to the Warrantholders pursuant to Section
18), (2) payment by check payable to the order of the Company or wire transfer
of immediately available funds to an account of the Company (as designated by
the Company by notice in writing to the Warrantholders pursuant to Section 18)
in an amount equal to the Exercise Price multiplied by the number of Shares
thereby purchased, (3) a written acknowledgement to the Warrant Agent by the
Company of receipt of such payment (which acknowledgement shall be given by the
Company promptly after the receipt of such payment) and (4) delivery of a
certificate confirming the accuracy of the representations and warranties set
forth in Sections 8.2(g) and (h) of the Framework Agreement, as revised as
necessary to reflect the issuance of the shares of Class A Common Stock
underlying the Initial Warrant.

 

(1)           Notwithstanding any of the restrictions on exercise set forth in
this Section 3, the Initial Warrants evidenced with this Warrant Certificate
which is held by TWX and its Affiliates shall be exercisable by TWX and its
Affiliates at such time and in such amounts as would allow TWX and its
Affiliates to own up to 49.9% of the outstanding shares of Class A Common Stock
(including any shares attributed to TWX as part of a group under Section
13(d)(3) of the Exchange Act); and

 

(2)           Notwithstanding anything herein to the contrary, TWX and its
Affiliates (other than pursuant to a Business Combination) shall not have any
right to acquire Shares (or exercise any of the Initial Warrants) until the date
that is 61 days after the earlier of (A) the date on which the number of
outstanding shares of Class A Common Stock owned by the Warrantholder (assuming
the exercise of the Initial Warrants for shares of Class A Common Stock pursuant
hereto and the conversion of each of the Series A Preferred Share and Series B
Preferred Share into shares of Class A Common Stock in accordance with their
respective terms,

 

A-6

--------------------------------------------------------------------------------


 

and any other securities held by the Warrantholder which may be converted or
exchanged for, or converted into, shares of Class A Common Stock), when
aggregated with the outstanding shares of Class A Common Stock of any group (as
this term is used in Section 13(d)(3) of the Exchange Act) that includes the
Warrantholder and any of the Warrantholder’s Affiliates, would not result in the
holder of the Initial Warrants being a beneficial owner (as this term is used in
Section 13(d)(3) of the Exchange Act) of more than 49.9% of the outstanding
shares of Class A Common Stock and (B) the date on which such beneficial
ownership would not give to any person or entity any right of redemption,
repurchase or acceleration under any indenture or other document governing any
of the Company’s indebtedness that is outstanding as of the date hereof, which
is acknowledged to be contingent on acts of the Company.

 

(B)          Whenever some but not all of the Initial Warrants represented by a
Definitive Warrant are exercised in accordance with the terms thereof and of the
Warrant Agreement, the Warrantholder shall be entitled, at the request of such
Warrantholder, to receive from the Company within a reasonable time, and in any
event not exceeding three business days, a new Definitive Warrant in
substantially identical form for the number of Initial Warrants equal to the
number of Initial Warrants theretofor represented by such Definitive Warrant
less the number of Initial Warrants then exercised.

 

(C)          If this Warrant Certificate shall have been exercised in full, the
Warrant Agent shall promptly cancel such certificate following its receipt from
the Warrantholder.

 

4.             Issuance of Shares; Authorization.

 

(A)          Shares issued upon exercise of the Initial Warrants evidenced by
this Warrant Certificate shall be (i) issued in such name or names as the
exercising Warrantholder may designate and (ii) delivered by the Transfer Agent
to such Warrantholder or its nominee or nominees, in certificated form by
physical delivery to the address specified by the Warrantholder in the Notice of
Exercise. The Company shall cause the number of full Shares to which such
Warrantholder shall be entitled to be so delivered by the Transfer Agent within
a reasonable time, not to exceed three business days after the date on which the
Initial Warrants evidenced by this Warrant Certificate have been duly exercised
in accordance with the terms hereof.

 

(B)          The Company hereby represents and warrants that any Shares issued
upon the exercise of the Initial Warrants evidenced by this Warrant Certificate
in accordance with the provisions of Section 3 will be duly and validly
authorized and issued, fully paid and nonassessable and free from all taxes,
liens and charges (other than liens or charges created by a Warrantholder,
income and franchise taxes incurred in connection with the exercise of the
Initial Warrants or taxes in respect of any transfer occurring contemporaneously
therewith). The Company agrees that the Shares so issued will be deemed to have
been issued to a Warrantholder as of the close of business on the date on which
the Initial Warrants evidenced by this Warrant Certificate has been duly
exercised and fully paid by Warrantholder, notwithstanding that the stock
transfer books of the Company may then be closed or certificates representing
such Shares may not be actually delivered on such date. The Company will at all
times until the Expiration Time (or, if such date shall not be a business day,
then on the next succeeding business day) reserve and keep available, out of its
authorized but unissued Class A Common Stock, solely for the purpose of
providing for the exercise of the Initial Warrants evidenced by this Warrant

 

A-7

--------------------------------------------------------------------------------


 

Certificate, the aggregate number of shares of Class A Common Stock then
issuable upon exercise hereof at any time. The Company will (A) procure, at its
sole expense, the listing of the Shares issuable upon exercise hereof at any
time, subject to issuance or notice of issuance, on all principal stock
exchanges on which the Class A Common Stock is then listed or traded and (B)
maintain such listings of such Shares at all times after issuance. The Company
will use its best efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded.

 

5.             No Fractional Shares or Scrip. No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of the Initial
Warrants evidenced by this Warrant Certificate. In lieu of any fractional Share
which would otherwise be issued to a Warrantholder upon the exercise of the
Initial Warrant, such Warrantholder shall be entitled to receive a cash payment
equal to the pro-rated Market Price of the Class A Common Stock on the date of
exercise representing such fractional Share. The beneficial owners of the
Initial Warrants and the Warrantholder, by their acceptance hereof, expressly
waive their right to receive any fraction of a share of Class A Common Stock or
a certificate representing a fraction of a share of Class A Common Stock or
Warrant Certificate upon exercise of any of the Initial Warrants.

 

6.             No Rights as Stockholders; Transfer Books. The Initial Warrants
evidenced by this Warrant Certificate do not entitle the Warrantholder or the
owner of any beneficial interest in such Initial Warrants to any voting rights
or other rights as a stockholder of the Company prior to the date of exercise
hereof. The Company will at no time close its transfer books against transfer of
Initial Warrants in any manner which interferes with the timely exercise hereof.

 

7.             Charges, Taxes and Expenses. Issuance of Shares in certificated
or book-entry form to the Warrantholder upon the exercise of the Initial
Warrants evidenced by this Warrant Certificate shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such Shares, all of which issue or transfer taxes and
expenses shall be paid by the Company.

 

8.             Transfer/Assignment. This Warrant Certificate and all rights
hereunder are transferable, in whole or in part, upon the books of the Company
(or an agent duly appointed by the Company) by the registered holder hereof in
person or by duly authorized attorney, and one or more new Warrant Certificates
shall be made and delivered by the Company, of the same tenor and date as this
Warrant Certificate but registered in the name of one or more transferees, upon
surrender of this Warrant Certificate, duly endorsed, to the office or agency of
the Company described in Section 3. All expenses (other than stock transfer
taxes) and other charges payable in connection with the preparation, execution
and delivery of a new Initial Warrants pursuant to this Section 8 shall be paid
by the Company.

 

9.             Exchange and Registry of Initial Warrants. This Warrant
Certificate is exchangeable, upon the surrender hereof by the Warrantholder to
the Company, for a new Warrant Certificate or Warrant Certificates of like tenor
and representing the same aggregate number of the Initial Warrant. The Company
or an agent duly appointed by the Company (which initially shall be the Warrant
Agent) shall maintain a Registry showing the name and address of the
Warrantholder as the registered holder of this Warrant Certificate. This Warrant
Certificate

 

A-8

--------------------------------------------------------------------------------


 

may be surrendered for exchange or exercise in accordance with its terms, at the
office of the Company or any such agent, and the Company shall be entitled to
rely in all respects, prior to written notice to the contrary, upon such
Registry.  If the Warrantholder does not exercise this Warrant Certificate in
its entirety or does not transfer this Warrant Certificate in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three (3) Business Days, a new Warrant
Certificate in substantially identical form for the purchase of that number of
Shares equal to the difference between the number of Shares subject to this
Warrant Certificate and the number of Shares as to which this Warrant
Certificate is so exercised or transferred, as applicable.

 

10.          Loss, Theft, Destruction or Mutilation of Warrant Certificate. Upon
receipt by the Company of evidence reasonably satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant Certificate, and in the case of
any such loss, theft or destruction, upon receipt of a bond, indemnity or
security reasonably satisfactory to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of this Warrant Certificate, the
Company shall make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Warrant Certificate, a new Warrant Certificate of like tenor and
representing the same aggregate number of Initial Warrants as provided for in
such lost, stolen, destroyed or mutilated Warrant Certificate.

 

11.          Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then such action may be taken or such right
may be exercised on the next succeeding day that is a business day.

 

12.          Adjustments and Other Rights. The Exercise Price and the Warrant
Share Number shall be subject to adjustment from time to time as follows;
provided that if more than one subsection of this Section 12 is applicable to a
single event, the subsection shall be applied that produces the largest
adjustment and no single event shall cause an adjustment under more than one
subsection of this Section 12 so as to result in duplication:

 

(A)          Stock Splits, Subdivisions, Reclassifications or Combinations. If
the Company shall (i) declare and pay a dividend or make a distribution on its
Class A Common Stock in shares of Class A Common Stock, (ii) subdivide or
reclassify the outstanding shares of Class A Common Stock into a greater number
of shares, or (iii) combine or reclassify the outstanding shares of Class A
Common Stock into a smaller number of shares, the Warrant Share Number at the
time of the record date for such dividend or distribution or the effective date
of such subdivision, combination or reclassification shall be proportionately
adjusted so that the holder of the Initial Warrants after such date shall be
entitled to purchase the number of shares of Class A Common Stock which such
holder would have owned or been entitled to receive in respect of the Warrant
Share Number had such Initial Warrants been exercised immediately prior to such
date. In such event, the Exercise Price in effect immediately prior to the
record date for such dividend or distribution or the effective date of such
subdivision, combination or reclassification shall be adjusted by multiplying
such Exercise Price by the quotient of (x) the Warrant Share Number immediately
prior to such adjustment divided by (y) the new Warrant Share Number determined
pursuant to the immediately preceding sentence.

 

A-9

--------------------------------------------------------------------------------


 

(B)          Other Distributions. Unless such distribution is in connection with
a Business Combination, if at any time or from time to time the holders of
Class A Common Stock (or any shares of stock or other securities at the time
receivable upon the exercise of the Initial Warrant) shall have received or
become entitled to receive, without payment therefor:

 

(i)            Class A Common Stock or any shares of stock or other securities
which are at any time directly or indirectly convertible into or exchangeable
for Class A Common Stock (other than pursuant to Section 12(A)), or any rights
or options to subscribe for, purchase or otherwise acquire any of the foregoing
by way of a dividend, rights offering or other distribution to all of the
holders of Class A Common Stock;

 

(ii)           any cash paid or payable otherwise than as a regular periodic
cash dividend; or

 

(iii)          Class A Common Stock or additional stock or other securities or
property (including cash) by way of spinoff, split-up, reclassification,
combination of shares or similar corporate rearrangement (other than pursuant to
Section 12(A)),

 

then and in each case, the Warrantholder of then-outstanding Initial Warrants
shall, upon the exercise of such Initial Warrant, be entitled to receive, in
addition to the number of Shares receivable thereupon, and without payment of
any additional consideration therefor, the number of stock and other securities
and property (including cash in the cases referred to in Sections 12(B)(ii) and
12(B(iii) above) which such Warrantholder would hold on the date of such
exercise had such Warrantholder been the holder of record of such Shares as of
the date on which holders of Class A Common Stock received or became entitled to
receive such shares or all other additional stock and other securities and
property (whether or not the Initial Warrants shall have been exercisable at
such date).

 

(C)          Certain Repurchases of Class A Common Stock. In case the Company
effects a Pro Rata Repurchase of Class A Common Stock, then the Exercise Price
shall be adjusted to the price determined by dividing the Exercise Price in
effect immediately prior to the Effective Date of such Pro Rata Repurchase by a
fraction of which the numerator shall be (i) the aggregate purchase price paid
or payable for the Pro Rata Repurchase, plus the product of (x) the number of
shares of Class A Common Stock outstanding immediately after such Pro Rata
Repurchase (and giving effect to the number of shares of Class A Common Stock so
repurchased) and (y) the Market Price of a share of Class A Common Stock on the
trading day immediately following the expiration of such Pro Rata Repurchase,
and of which the denominator shall be the product of (i) the number of shares of
Class A Common Stock outstanding immediately prior to such Pro Rata Repurchase
(before giving effect to the number of shares of Class A Common Stock to be
repurchased) and (ii) the Market Price per share of Class A Common Stock on the
trading day immediately following the expiration of such Pro Rata Repurchase. In
such event, the Warrant Share Number shall be determined by multiplying the
Warrant Share Number in effect immediately prior to the Effective Date of such
Pro Rata Repurchase by the aforementioned fraction.  For the avoidance of doubt,
no decrease in the Warrant Share Number shall be made pursuant to this
Section 12(C).

 

A-10

--------------------------------------------------------------------------------


 

(D)          Business Combinations. In case of any Business Combination or any
reclassification of Class A Common Stock (other than a reclassification of
Class A Common Stock referred to in Section 12(A)), a Warrantholder’s right to
receive Shares upon exercise of an Initial Warrant shall be converted into the
right to exercise such Initial Warrant to acquire the number of shares of stock
or other securities or property (including cash) which the Class A Common Stock
issuable (at the time of such Business Combination or reclassification) upon
exercise of such Initial Warrant immediately prior to such Business Combination
or reclassification would have been entitled to receive upon consummation of
such Business Combination or reclassification; and in any such case, if
necessary, the provisions set forth herein with respect to the rights and
interests thereafter of the Warrantholder shall be appropriately adjusted so as
to be applicable, as nearly as may reasonably be, to such Warrantholder’s right
to exercise an Initial Warrant in exchange for any shares of stock or other
securities or property pursuant to this paragraph. In determining the kind and
amount of stock, securities or the property receivable upon exercise of an
Initial Warrant following the consummation of such Business Combination, if the
holders of Class A Common Stock have the right to elect the kind or amount of
consideration receivable upon consummation of such Business Combination, then
the consideration that a Warrantholder shall be entitled to receive upon
exercise shall be deemed to be the types and amounts of consideration received
by the majority of all holders of the shares of Class A Common Stock that
affirmatively make an election (or of all such holders if none make an
election).

 

(E)           Rounding of Calculations; Minimum Adjustments. All calculations
under this Section 12 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 12 to the contrary notwithstanding, no adjustment in
the Exercise Price or the Warrant Share Number shall be made if the amount of
such adjustment would be less than $0.01 or one-tenth (1/10th) of a share of
Class A Common Stock, but any such amount shall be carried forward and an
adjustment with respect thereto shall be made at the time of and together with
any subsequent adjustment which, together with such amount and any other amount
or amounts so carried forward, shall aggregate $0.01 or 1/10th of a share of
Class A Common Stock, or more, or on exercise of an Initial Warrant if it shall
earlier occur.

 

(F)           Timing of Issuance of Additional Class A Common Stock Upon Certain
Adjustments. In any case in which the provisions of this Section 12 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Company may defer until the occurrence of such event
(i) issuing to a Warrantholder of the Initial Warrants exercised after such
record date and before the occurrence of such event the additional shares of
Class A Common Stock issuable upon such exercise by reason of the adjustment
required by such event over and above the shares of Class A Common Stock
issuable upon such exercise before giving effect to such adjustment and
(ii) paying to such Warrantholder any amount of cash in lieu of a fractional
share of Class A Common Stock; provided, however, that the Company upon request
shall deliver to such Warrantholder a due bill or other appropriate instrument
evidencing such Warrantholder’s right to receive such additional shares, and
such cash, upon the occurrence of the event requiring such adjustment.

 

A-11

--------------------------------------------------------------------------------


 

(G)          Other Events. Neither the Exercise Price nor the Warrant Share
Number shall be adjusted in the event of a change in the par value of the
Class A Common Stock or a change in the jurisdiction of incorporation of the
Company.

 

(H)          Statement Regarding Adjustments. Whenever the Exercise Price or the
Warrant Share Number shall be adjusted as provided in Section 12, the Company
shall forthwith file at the principal office of the Company a statement showing
in reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the Warrant Share Number after such adjustment, and
the Company shall also cause a copy of such statement to be sent or communicated
to the Warrantholders pursuant to Section 18.

 

(I)            Notice of Adjustment Event. In the event that the Company shall
propose to take any action of the type described in this Section 12 (but only if
the action of the type described in this Section 12 would result in an
adjustment in the Exercise Price or the Warrant Share Number or a change in the
type of securities or property to be delivered upon exercise of the Initial
Warrant), the Company shall give notice to the Warrantholders, in the manner set
forth in Section 12(H), which notice shall specify the record date, if any, with
respect to any such action and the approximate date on which such action is to
take place. Such notice shall also set forth the facts with respect thereto as
shall be reasonably necessary to indicate the effect on the Exercise Price and
the number, kind or class of shares or other securities or property which shall
be deliverable upon exercise of the Initial Warrant. In the case of any action
which would require the fixing of a record date, such notice shall be given at
least 10 days prior to the date so fixed, and in case of all other action, such
notice shall be given at least 15 days prior to the taking of such proposed
action. Failure to give such notice, or any defect therein, shall not affect the
legality or validity of any such action.

 

(J)            Proceedings Prior to Any Action Requiring Adjustment. As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 12, the Company shall take any action which
may be necessary, including obtaining regulatory, NASDAQ Global Select Market or
other applicable national securities exchange or stockholder approvals or
exemptions, in order that the Company may thereafter validly and legally issue
as fully paid and nonassessable all Shares that a Warrantholder is entitled to
receive upon exercise of an Initial Warrant pursuant to this Section 12.

 

(K)          Adjustment Rules. Any adjustments pursuant to this Section 12 shall
be made successively whenever an event referred to herein shall occur.

 

13.          No Impairment. The Company will not, by amendment of its Charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant Certificate and
in taking of all such action as may be necessary or appropriate in order to
protect the rights of the Warrantholder.

 

A-12

--------------------------------------------------------------------------------


 

14.          Governing Law.

 

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK, NEW YORK
OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (EACH,
A “NEW YORK COURT”), AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
APPELLATE COURTS FROM ANY THEREOF.  EACH PARTY HERETO HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF TO SUCH PARTY BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO SUCH
PARTY AT ITS ADDRESS SPECIFIED IN THE REGISTRY OR THE WARRANT AGREEMENT, AS
APPLICABLE.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS

 

15.          Binding Effect; Countersignature by Warrant Agent. This Warrant
Certificate shall be binding upon any successors or assigns of the Company. This
Warrant Certificate shall not be valid until an authorized signatory of the
Warrant Agent or its agent as provided in the Warrant Agreement countersigns
this Warrant Certificate. Such signature shall be solely for the purpose of
authenticating this Warrant Certificate and shall be conclusive evidence that
this Warrant Certificate has been countersigned under the Warrant Agreement.

 

16.          Warrant Agreement; Amendments. This Warrant Certificate is issued
under and in accordance with a Warrant Agreement dated as of May 2, 2014 (the
“Warrant Agreement”), between the Company and American Stock Transfer & Trust
Company (the “Warrant Agent,” which term includes any successor Warrant Agent
under the Warrant Agreement), and is subject to the terms and provisions
contained in the Warrant Agreement, to all of which terms and provisions the
beneficial owners of the Initial Warrants and the Warrantholders consent by
acceptance hereof. The Warrant Agreement is hereby incorporated herein by
reference and made a part hereof. Reference is hereby made to the Warrant
Agreement for a statement of the respective rights, limitations of rights,
duties and obligations of the Company, the Warrant Agent and the Warrantholders
and beneficial owners of the Initial Warrant. A copy of the Warrant Agreement
may be obtained for inspection by the Warrantholders upon written request to the
Warrant Agent at 6201 15th Avenue, Brooklyn, NY 11219, facsimile: +1 (718)
765-8712,

 

A-13

--------------------------------------------------------------------------------


 

Attention: Corporate Trust Department. The Warrant Agreement and this Warrant
Certificate may be amended and the observance of any term of the Warrant
Agreement or this Warrant Certificate may be waived only to the extent provided
in the Warrant Agreement.

 

17.          Prohibited Actions. The Company agrees that it will not take any
action which would entitle the Warrantholder to an adjustment of the Exercise
Price if the total number of shares of Class A Common Stock issuable after such
action upon exercise of the Initial Warrants evidenced by this Warrant
Certificate, together with all shares of Class A Common Stock then outstanding
and all shares of Class A Common Stock then issuable upon the exercise of all
outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Class A Common Stock then authorized by its Charter.

 

18.          Notices. Any notice or communication mailed to the Warrantholder
shall be mailed to the Warrantholder at the Warrantholder’s address as it
appears in the Registry and shall be sufficiently given if so mailed within the
time prescribed.

 

[Remainder of page intentionally left blank]

 

A-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed by a duly authorized officer. This Warrant Certificate shall not be
valid or obligatory for any purpose until it shall have been countersigned by
the Warrant Agent.

 

Dated:

 

 

 

 

 

 

 

 

CENTRAL EUROPEAN MEDIA

 

 

ENTERPRISES LTD.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Countersigned:

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC,
as Warrant Agent



 

By:

 

 

 

 

Authorized Signatory

 

 

 

[Initial Warrant - Signature Page]

 

--------------------------------------------------------------------------------


 

[Form of Notice of Exercise]

 

(to be executed only upon exercise of the Initial Warrants)

 

Date:

 

 

 

 

TO:         Central European Media Enterprises Ltd. (the “Company”)

RE:         Election to Purchase Class A Common Stock

 

The undersigned registered holder of the Initial Warrants irrevocably elects to
exercise the number of Initial Warrants set forth below represented by the
Warrant Certificate enclosed herewith), and surrenders all right, title and
interest in the number of Initial Warrants exercised hereby to the Company, and
directs that the shares of Class A Common Stock or other securities or property
delivered upon exercise of such Initial Warrant, and any interests in the
Definitive Warrant representing the unexercised number of Initial Warrants, be
registered or placed in the name and at the address specified below and
delivered thereto, and represents that the exercise of the Initial Warrants is,
and payment for the number of Initial Warrants so exercised has been delivered,
in each case, in accordance with Section 3 of the Warrant Certificate.

 

Number of Initial Warrants

 

 

 

 

 

 

 

 

 

 

 

Holder:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature guaranteed by (if a guarantee is required):

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Securities and/or check to be issued to:

 

Social Security Number

 

or Other Identifying Number:

 

 

 

Name:

 

 

 

Street Address:

 

 

 

City, State and Zip Code:

 

 

Any unexercised number of Initial Warrants evidenced by the exercising
Warrantholder’s interest in the Definitive Warrant to be issued to:

 

Social Security Number

 

or Other Identifying Number:

 

 

 

Name:

 

 

 

Street Address:

 

 

 

City, State and Zip Code:

 

 

--------------------------------------------------------------------------------


 

[Form of Assignment]

 

For value received, the undersigned registered Warrantholder of the within
Warrant Certificate hereby sells, assigns and transfers unto the
Assignee(s) named below (including the undersigned with respect to any of the
Initial Warrants constituting a number of Initial Warrants evidenced by the
within Warrant Certificate not being assigned hereby) all of the right, title
and interest of the undersigned under the within Warrant Certificate with
respect to the number of Initial Warrants set forth below.

 

Name of Assignees

 

Address

 

Number of Initial
Warrants

 

Social Security Number
or other Identifying
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and does irrevocably constitute and appoint [ ], the undersigned’s attorney, to
make such transfer on the books of the Company maintained for the purpose, with
full power of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

Holder:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature guaranteed by (if a guarantee is required):

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------